UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee a a ere x
TURNER CONSTRUCTION COMPANY and : 19cv8307 (DLC)
ROCKEFELLER CENTER NORTH, INC., :
ORDER
Plaintiffs,
y=
WESTCHESTER SURPLUS LINES INSURANCE ; USDC SDNY
COMPANY, ear
DOCUMENT
Defendant. : ct
: ELECTRONICALLY FILED
Fr xX Ee een
DENISE COTE, District Judge: DATE FILED: _2721/2°29

 

 

 

 

 

 

It having been reported to this Court that the parties have
settled, it is hereby

ORDERED that the duty to defend claim in the above-
captioned action is dismissed without costs to any party and
without prejudice to restoring that claim to this Court's
calendar if the application to restore that claim is made by
March 16, 2020. If no such application is made by that date,
today’s dismissal of the duty to defend claim is with prejudice.
See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1
{2d Cir. 2004).

IT IS FURTHER ORDERED that the duty to indemnify claim in

 
the above captioned action is dismissed without prejudice.

Dated: New York, New York
February 20, 2020

A esate om
VIDENISE COTE
United Btates District Judge

 
